Citation Nr: 0122313	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-11 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a higher rating for a laparotomy scar, 
initially assigned a zero percent evaluation, effective from 
January 1997.


REPRESENTATION

Appellant represented by:	William J. Gallitto, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from January and July 1998 RO rating decisions that denied 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) 
for a pancreas disorder, scars of the midline and side, a 
blood pressure condition, and a psychiatric disorder, and 
granted service connection for a laparotomy scar and assigned 
a zero percent evaluation for this condition, effective from 
January 1997.  In February 2000, the Board denied the claims 
for benefits under 38 U.S.C.A. § 1151 for a pancreas 
disorder, scars of the midline and side, a blood pressure 
condition, and a psychiatric disability as not well grounded.  
At that time, the Board also remanded the issue of 
entitlement to a higher rating for a laparotomy scar, 
initially assigned a zero percent evaluation, effective from 
January 1997, to the RO for issuance of a statement of the 
case.  In March 2000, the RO sent the veteran a statement of 
the case on this issue, and he submitted a substantive appeal 
in March 2000.

A June 2001 RO supplemental statement of the case (SSOC) 
readjudicated the veteran's claims for benefits under 
38 U.S.C.A. § 1151 for a pancreas disorder, scars of the 
midline and side, a blood pressure condition, and a 
psychiatric disability based on the provisions of section 
7(b)(1) of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107) (West Supp. 2001) that 
eliminated the concept of a well-grounded claim.  The June 
2001 RO SSOC denied the claims and notified the veteran that 
the issues would be placed on the Board's docket.  Those 
issues are not for appellate consideration because the 
veteran has not submitted a notice of disagreement and 
substantive appeal with the determinations in the June 2001 
RO SSOC.  VAOPGCPREC 3-2001 ("If a claimant wants to appeal 
the decision made on readjudication under section 7(b) of the 
VCAA, he or she must start the appeal process anew.")  Under 
the circumstances, the RO should now send the veteran a new 
letter notifying him of the determinations in the June 2001 
rating decision and of his right to appeal those 
determinations within one year of the date of the new letter.


REMAND

The above-noted VCAA also redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of his claim for a higher rating for the 
laparotomy scar.

The RO should advise the veteran of the evidence needed to 
substantiate his claim for a higher rating for the laparotomy 
scar.  He should be advised to submit any medical reports of 
treatment for symptoms of this scar since January 1997.  The 
RO should assist him in obtaining any relevant evidence.

At a hearing before the undersigned in May 1999, the veteran 
testified to the effect that he had pain and numbness 
associated with the laparotomy scar.  A review of the record 
shows that he has not had a contemporary VA examination to 
determine the severity of this condition, and he should be 
scheduled for such examination that takes into account prior 
medical evaluations and treatment.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the laparotomy scar since 
January 1997.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the laparotomy scar.  The 
examiner should specifically note whether 
the scar is poorly nourished with 
repeated ulceration, tender and painful 
on objective demonstration, and/or 
produces limitation of function of any 
body part.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the 
implementing regulatory revisions in 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.

4.  After the above development, the RO 
should review the claim for a higher 
rating for the laparotomy scar.  This 
review should consider the holding of the 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, the Court) 
with regard to "staged ratings" in 
Fenderson v. West, 12 Vet. App. 119 
(1999).


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




